Citation Nr: 0203144	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to June 1975 
and from February 1978 to June 1979.  This matter comes to 
the Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  A clear or substantiated diagnosis of PTSD has not been 
established.

3.  The veteran did not serve in combat while in service.

4.  The occurrence of any stressor to which the veteran 
attributes the symptoms of PTSD is not corroborated by 
credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).



(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for his initial period 
of service are silent for any complaints or clinical findings 
related to a psychiatric disorder.  His service personnel 
records show that he was assigned to the Construction 
Battalion, Pacific Detachment, in the Republic of Vietnam 
from June 1969 to January 1971.  During that time period his 
duties were those of a construction mechanic.  Among other 
commendations he received the Vietnam Campaign Medal and the 
Vietnam Service Medal with one silver star, and his unit 
received the Victory Cross of Gallantry with Palm.  The 
campaigns in which he participated included the 1969 Tet 
Counteroffensive, the DA Sanctuary Counteroffensive, and the 
Vietnam Counteroffensive Phase VII.

The veteran initially claimed entitlement to VA compensation 
benefits in June 1999.  The RO obtained his relevant VA 
treatment records, which show that he was admitted to the 
Stress Disorder Treatment Unit at the VA medical center (MC) 
in April 1999.  He then reported that he had had no problems 
with his life until June 1998, when he witnessed the 
electrocution of a fellow lineman in the course of his 
employment.  His co-worker subsequently died from his 
injuries.  Since that occurrence the veteran experienced 
intrusive memories of his Vietnam experiences, which included 
seeing a Buddhist monk set himself on fire; sleep disturbance 
due to distressing nightmares; flashbacks; exaggerated 
startle response; hypervigilance; and increased alcohol 
consumption.  He had been unemployed since February 1999 due 
to the severity of his symptoms.  He was then accepted into 
the treatment program and was discharged from the VAMC in 
June 1999 with a diagnosis of chronic PTSD, and a Global 
Assessment of Functioning (GAF) score of 30.  

During his treatment the veteran reported experiencing the 
following stressful events related to military service: 

1.  He was left to guard a boat that had been loaded with 
equipment being taken to a construction unit.  During the 
night he was awakened by the sound of gunfire, and saw that 
another unit was firing at a pile of brush along the shore.  
The pile of brush apparently was being used by a sapper to 
hide, and the pile blew up when the explosives he was 
carrying were hit.  The veteran then saw his body parts 
floating in the river.  Since then he had difficulty sleeping 
at night, did not like being outside after dark, and dreamed 
of the event.

2.  The day after the sapper was killed the boat was 
proceeding up the river, when they were advised to wait until 
another boat could clear an ambush ahead of them.  The other 
boat passed them and about a quarter of a mile ahead began 
firing flame-throwers at the shore, which exposed a group of 
Vietcong.  The occupants of the other boat then fired at the 
Vietcong and killed them.  After this occurred the veteran 
had dreams in which he could smell burnt flesh.

The veteran was again admitted to the PTSD treatment program 
from August to October 1999.  At that time he provided 
information regarding the following additional stressors:

3.  On the evening after the ambush, an Army patrol from a 
compound approximately one half mile away encountered an 
enemy force.  The veteran heard and saw flares and mortars 
going off and small arms fire, although he could not see the 
Army patrol or the enemy forces.

4.  A few months after arriving in Vietnam he had to fly home 
for an emergency and found out after boarding the cargo plane 
that it was full of bodies being taken home.

5.  While traveling through Saigon with his unit he witnessed 
a protest march led by several Buddhist monks, and he saw one 
of the monks set himself on fire.  He was still able to 
remember the smell of the burning flesh.

6.  While learning to swim in boot camp one of the 
instructors hit him in the head with a pole, and then used 
the pole to hold him under water.  He awoke on the side of 
the pool and had to be taken to the hospital.

7.  While stationed in California prior to going to Vietnam, 
he and two other sailors were attacked and robbed by a group 
of Hispanics when they went to town, at which time he was 
shot in the head.  He was later taken to the hospital by the 
Shore Patrol and the wound was bandaged.

8.  He was robbed and assaulted by someone with a knife and 
gun while in Saigon.

In a November 1999 report Elaine M. Tripi, Ph.D., found that 
the veteran had experienced psychological distress since his 
return from Vietnam, which he had used drugs and alcohol to 
self-medicate.  He had been able to suppress most of his 
symptoms until June 1998, when he witnessed the death of his 
co-worker.  She found that he demonstrated severe and chronic 
symptoms of PTSD, including intrusive memories, nightmares, 
flashbacks, avoidance of reminders of Vietnam, emotional 
numbing, estrangement from others, hypervigilance, and an 
exaggerated startle response.

The veteran presented testimony before the RO Hearing Officer 
in April 2000.  He then again described the first two events 
documented above.  He stated that he was unable to remember 
the dates on which those events had occurred, but that they 
happened approximately six months prior to when he left 
Vietnam.  He did not know the designations for any of the 
units involved in the fighting.

Following the April 2000 hearing the RO asked the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the events reported by the veteran.  The 
January 2001 supplemental statement of the case indicates 
that the RO was notified by USASCRUR in November 2000 that 
the attempt to verify the claimed stressors was being 
discontinued due to inadequate information.

The veteran also presented testimony before the undersigned 
in December 2001.  He then stated that while in Vietnam he 
worked as a construction mechanic and was assigned to a 24-
man unit that supported the construction teams.  His duties 
consisted of maintaining construction equipment, transporting 
the equipment to the construction teams, and removing 
equipment for repair or replacement.  The equipment was 
normally transported by truck, but was sometimes transported 
by boat.  On one such occasion he was left to guard the boat, 
and he then referred to the event described above in which a 
sapper was killed.  He also reported having flown back to the 
United States in a cargo plane full of bodies.  He denied 
having served in direct combat, and the only mortar attack of 
which he was aware occurred when an adjacent Army compound 
came under attack.  He stated that the compound where he was 
assigned did not come under attack.  He did not know the 
names or specific locations of any of the units involved.  He 
described a number of symptoms that he had had since 
returning from Vietnam.  He reported having received 
psychiatric treatment for a disorder other than PTSD in 1976 
or 1977, while not in service.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-00.  Because the veteran appealed the December 
1999 decision it had not become final on November 9, 2000, 
and the provisions of the VCAA apply to the veteran's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 1999, when he was asked to 
provide detailed information regarding his claimed stressors.  
The RO provided him a statement of the case in January 2000 
and a supplemental statement of the case in January 2001, in 
which the RO informed the veteran of the regulatory 
requirements for establishing service connection for PTSD and 
provided him the rationale for not granting service 
connection.  During the April 2000 hearing the RO Hearing 
Officer again informed the veteran of the necessity of 
providing detailed information regarding his claimed 
stressors, in terms of the relevant dates and the 
designations of the units involved, and that the grant of 
service connection was dependent on the verification of his 
claimed stressors.  The veteran's representative has been 
provided the claims file for review, and did not indicate 
that the veteran had any additional evidence to submit.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the veteran's service medical and 
personnel records and the relevant VA and private treatment 
records, and requested verification of his claimed stressors 
from the responsible agency.  The veteran presented hearing 
testimony before the RO Hearing Officer in April 2000, and 
before the undersigned in December 2001.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA examination or 
obtaining a medical opinion if VA determines that such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the RO did not 
provide the veteran a VA psychiatric examination or obtain a 
medical opinion, service connection for PTSD has been denied 
because the claimed stressors have not been verified, not 
because of the absence of a diagnosis of PTSD or the absence 
of medical evidence of a nexus to service.  Without 
verification of the claimed stressors, the Board finds that a 
VA psychiatric examination or medical opinion is not 
necessary to make a decision on the veteran's claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  The Board concludes that all 
relevant, available data has been obtained for determining 
the merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's claim, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. App. 
308 (1991), if a regulation changes after the claim has been 
filed but prior to the conclusion of the appellate process, 
the provision that is more favorable to the veteran applies.  
In addition, the Board is required to determine whether the 
original or revised version of the regulation is more 
favorable to the veteran.  VAOPGCPREC 3-00.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  If the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran served in combat was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  38 C.F.R. § 3.304(f) (1998).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

When the veteran's claim was adjudicated in December 1999, 
the RO applied the original version of the regulation in 
denying service connection for PTSD.  In the January 2000 
statement of the case the RO applied the revised regulation 
in confirming the denial of service connection for PTSD, and 
provided that regulation to the veteran.  The Board finds, 
therefore, that it may consider the original and revised 
criteria without prejudice to the veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001)).  

The medical evidence of record shows that the veteran's 
psychiatric symptoms have been diagnosed as PTSD.  That 
diagnosis was, however, based on the veteran's report of 
having experienced specific events during service that 
resulted in him having PTSD.  As will be shown below, those 
events have not been verified, and cannot be verified due to 
the lack of detailed information.  Because the diagnosis of 
PTSD was based on reported history that is not supported by 
any corroborating evidence, the Board finds that a clear or 
substantiated diagnosis of PTSD has not been established.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history is not probative).  As previously stated, without 
verification of the claimed stressors, additional development 
to establish a clear or substantiated diagnosis of PTSD is 
not warranted.

The veteran's service personnel records indicate that while 
serving in Vietnam his duties were those of a construction 
mechanic.  Although he participated in a number of campaigns 
while in Vietnam, the evidence does not show that he did so 
by performing combat, rather than non-combat, duties.  He has 
not described any occurrence of having personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and during the December 2001 hearing he 
denied having done so.  VAOPGCPREC 12-99.  The Board finds, 
therefore, that the veteran did not engage in combat while in 
service.  See Gaines v. West, 11 Vet. App. 353 (1998) (in 
adjudicating a claim for service connection for PTSD, the 
Board must make a specific finding as to whether the veteran 
engaged in combat).

Because the veteran did not participate in combat, the grant 
of service connection for PTSD is dependent on whether the 
occurrence of his claimed stressors is corroborated by 
credible supporting evidence.  Moreau, 9 Vet. App. at 395; 
38 C.F.R. § 3.304(f).  Both the original and the revised 
version of 38 C.F.R. § 3.304(f) require that non-combat 
stressors be supported by credible evidence, so that neither 
is more favorable to the veteran.  VAOPGCPREC 3-00.

The veteran has described, and the treatment records 
document, eight different stressful events to which the 
development of PTSD has been attributed.  To the extent those 
events involved civilians or would not have been reported in 
official records of the service departments, they are not 
subject to verification through official records.  Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997).  The RO requested 
verification of the sapper attack and boat ambush from the 
USASCRUR, but that agency was unable to provide verification.  
The veteran has not provided detailed information regarding 
those events, or any additional stressors, in terms of the 
dates of the events, the names or designations of the 
individuals and units involved, or their location.  Without 
that information, the occurrence of the stressors through 
official records cannot be verified.  Cohen, 10 Vet. App. 
at 134.  Because the claimed stressors are not corroborated 
by credible supporting evidence, the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

